                         Case 1:20-cv-00059-JRH-BKE Document 6 Filed 06/02/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TERRELL R. JOHNSON,

                                          Petitioner
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 120-059
                                                                                                     (Formerly CR 112-129)
                  UNITED STATES OF AMERICA,

                                          Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated June 2, 2020, the Magistrate Judge's Report and Recommendation

                    is ADOPTED as the Court's opinion; therefore, Petitioner's Motion filed pursuant to 28 U.S.C. §

                    2255 is DISMISSED on the basis that it is successive and has not been authorized by the Eleventh

                    Circuit Court of Appeals for consideration. Additionally, Petitioner is DENIED a Certificate of

                    Appealability, and Petitioner is not entitled to appeal in forma pauperis. This case stands CLOSED.




            06/02/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/1/03
